DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 3, 5-15, 22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 26, prior art failed to disclose or fairly suggest a display panel comprising, along with other recited claim limitations, material of the first light- absorbing layer is a black organic material or a dark-colored inorganic oxide material as amended on 1/25/2022 and as argued on page 8 of the remarks filed on 1/25/2022. Claims 2, 3, 5-9, 11-15, 22, 24, 25 and 28 depend from claim 26 and hence are allowed for the same reason therein. 
Regarding Claim 10, prior art failed to disclose or fairly suggest a display panel comprising, along with other recited claim limitations, a light shield layer disposed on one side of the first photosensitive device away from the base substrate, the light shield layer is provided with an opening at a position corresponding to the first photosensitive device to allow the first photosensitive device to receive, through the opening, the light obtained after the infrared light is reflected. Claim 27 depends from claim 10 and hence is allowed for the same reason therein. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/1/2022